                                                                                FILE!
                                                                        ,U,A PISTmCT CSUfiT
                            M tl^e (Ulniteb States!
                           Jfov     ^ontl^etn
                                     WfLVtxoslsi                              ^ST. OF GA.
              GEORGE RICHARDS,

                             Plaintiff,                                  CIVIL ACTION NO.: 5:18-cv-56




              EDWINA JOHNSON; WARDEN JAMES
                                                                                              5:-
              DEAL;ROYCE PRATT; and PAULK,
                                                                                              c» J   -:,v Go
              individually and in their official capacities,

                             Defendants.

                                                          ORDER


                    After an independent and de novo review of the entire

              record, the undersigned concurs with the Magistrate Judge's

              Report and Recommendation.                  Dkt. No. 31.     No party to this case

              has filed any Objections.                   Accordingly, the Court ADOPTS the

              Magistrate Judge's Report and Recommendation as the opinion of

              the Court.       The Court DISMISSES without prejudice Plaintiff's

              claims against Defendants Johnson, Deal, and Pratt.                        The Court

              DENIES as moot Plaintiff's Motion for a Preliminary Injunction,

              doc. 25.


                    SO ORDERED, this                                                        , 2019.




                                                    HON        .ISA GODBEY WOOD, JUDGE
                                                    UNI 'ED STATES     DISTRICT COURT
                                                    SOUTHERN      DISTRICT OF GEORGIA




AO 72A
(Rev. 8/82)
